COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §

  IN RE:                                          §               No. 08-19-00314-CR

  JOE FEIJOO,                                     §         AN ORIGINAL PROCEEDING

                              Relator.            §                IN MANDAMUS

                                                  §

                                         JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the 205th District Court of El Paso County, Texas and concludes that Relator’s petition for writ of

mandamus should be denied. We therefore deny the petition for writ of mandamus, in accordance

with the opinion of this Court.

       IT IS SO ORDERED THIS 24TH DAY OF JANUARY, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.